Citation Nr: 1233073	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES
 
1.  Entitlement to service connection for a cervical spine disorder.
 
2.  Entitlement to service connection for a thoracic spine disorder.
 
3.  Entitlement to service connection for a left arm disorder.
 
4.  Entitlement to service connection for a left ankle disorder.
 
5.  Entitlement to service connection for a psychiatric disorder other than bipolar disorder.
 
6.  Whether new and material evidence has been received to reopen a claim for service connection for bipolar disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Turner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1979 to August 1983.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Milwaukee, Wisconsin.
 
The Veteran testified at a hearing before a decision review officer (DRO) at the RO in March 2010.
 
The Veteran's representative indicated that the appellant wanted to claim that there was clear and unmistakable error (CUE) in a January 2005 RO decision that denied entitlement to service connection for bipolar disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The issues whether new and material evidence has been received to reopen a claim for service connection for bipolar disorder, and entitlement to service connection for a psychiatric disorder other than bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT
 
1.  It is not at least as likely as not that a cervical spine disorder was caused or made worse by service or a service connected disability.
 
2.  It is not at least as likely as not that a thoracic spine disorder was caused or made worse by service or a service connected disability.
 
3.  It is not at least as likely as not that a left arm disorder was caused or made worse by service or a service connected disability.
 
4.  Resolving reasonable doubt in the Veteran's favor, a chronic left ankle disorder is related to service.  
 
 
CONCLUSIONS OF LAW
 
1.  A cervical spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).
 
2.  A thoracic spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
3.  A left arm disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
4.  A left ankle disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in February 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.   This case was most recently readjudicated in August 2010.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
Service connection
 
The Veteran contends that he has cervical, thoracic, left arm, and left ankle disorders as a result of his military service.
 
Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection for arthritis may be granted if the disorder was compensably disabling within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
To establish entitlement to service connection for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
 
A.  Cervical and thoracic spine disorders
 
The Veteran's claimed cervical and thoracic spine disorders share common facts so they will be discussed together.  
 
The Veteran contends that he hurt his neck and upper back in service lifting and in a parachute accident.  At his March 2010 hearing he reported that he did not seek treatment for his upper back and neck even though he hurt his "entire back" in the parachute accident, because he was concentrating on the area of the most pain at that time.  He contends that he started seeing chiropractors soon after service.  He reported a postservice job injury in 1993 but argues that his postservice injury aggravated a preexisting spine condition that was incurred inservice.
 
In February 1980, the appellant was placed on a temporary, seven day profile due to back pain.  This was extended 67 additional days in March 1980 after he was diagnosed with a slipped vertebra with vertebral defect.  A March 1980 neurological  consult's report noted that the Veteran complained of low back pain after lifting.  No mention was made of mid or upper back pain, or neck pain at that time.  The treatment record reflects that the Veteran "localized (the) pain to the area of levels L5-S1."  The pain did not radiate and was limited to 1 1/2 to 2 inches from the midline.  There was no further mention of back pain in service.  

The Veteran had some warts removed on his neck in 1982, but other than this, there are no complaints or treatments involving the neck in service.
 
In 1984, the Veteran filed a claim of entitlement to service connection for a low back disorder.  He made no mention of a mid back, upper back, or neck disorder at that time.  
 
A cervical spine disorder is first shown in 1993 after a postservice industrial accident while lifting a 700 pound copy machine.  At that time, the Veteran reported sudden onset of low back pain, discomfort in the neck and thoracic spine, and radicular pain from the neck to the right shoulder.  A MRI diagnosed a central disc herniation, C5-C6 ;and minimal diffuse bulging of the annula at C6-C7.  

In 1999, the Veteran sought entitlement to an increased rating for his back disability, which reportedly had worsened after the 1993 accident with sciatica.  He did not mention any trouble with his mid or upper back or neck at that time.  The Veteran sought another increase in the rating assigned for his lumbar spine in 2002, and he also reported that he was having cervical pain as well.  Mild thoracolumbar scoliosis was noted as was moderate cervical degenerative disc disease, a reversal of the normal lordotic curvature, and a narrowing of the neural foramina.
 
The Veteran applied for Social Security Administration benefits in approximately 2001.  At that time, the Veteran contended that he hurt his neck in service in 1980.  
 
In 2006, an MRI showed thoracic degenerative disc changes.  At that time, the Veteran contended that his symptoms started after an "accident" in the military.
 
Additional treatment records show treatment for neck and back injuries, but do not provide any more information concerning the etiology of any cervical or thoracic disabilities. 
 
The evidence preponderates against finding that it is at least as likely as not that the Veteran's thoracic and cervical spine disorders are related to his military service.  While a low back injury was specifically noted in service, there was no mention of neck, upper back, or mid back pain.  The pain was specifically noted to be confined to the L5-S1 area.  The Veteran's contention that he did not mention his neck or mid back pain in service because he was concentrating where there was the most pain is not credible given the specificity of the notes regarding his low back pain with respect to the location of the pain, as well as the fact that he sought treatment for low back, hip, and ankle pain in service.  If he was actually suffering from neck or mid-back pain, it would be more credible to believe that the appellant would have reported that fact in service.  Further, there is no mention of neck or mid-back pain at the time of the Veteran's initial claim for service connected compensation, although he sought service connection for low back pain.  This is evidence that the Veteran was not experiencing mid-back or neck pain at that time.  In fact, there is no mention of neck or mid-back pain at any time until 10 years postservice and only after the 1993 industrial accident in which the Veteran injured his back and neck.  This evidence indicates that the 1993 injury, rather than any preexisting service injury, led to the Veteran's current complaints regarding the cervical and thoracic spines.
 
There is no evidence that the Veteran's thoracic or cervical spine disorders are related to his service connected left knee disability, low back disability with radiculopathy, or ankle disabilities.  There is no medical evidence of any relationship between the cervical and thoracic spine disorders and any service connected disability.    While the Veteran may believe that such a relationship exists, he lacks the medical expertise that is necessary in order to make such a determination.  

VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable with respect to the Veteran's claims for service connection for cervical and thoracic spine disorders because the preponderance of the evidence is against the Veteran's claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
 
The claim is denied.

B.  Left arm disorder
 
The Veteran contends that his left arm disorder is caused by his cervical spine disorder.  The Veteran, however, is not service connected for a cervical spine disorder.  Thus, there is no basis for service connection for a left arm disorder secondary to a disorder for which service connection is not in effect.  There is also no basis for service connection for a left arm disorder on a direct basis.  Service treatment records are negative for any left arm injuries in service and the Veteran does not claim that he injured his left arm in service.  As such, the benefit sought on appeal is denied.  38 U.S.C.A. § 1131.
 
C.  Left ankle disorder
 
At his hearing, the Veteran contended that his left ankle disorder was related to his left knee injury because his knee would give way causing him to sprain his ankle.  He also limped which he felt aggravated his ankle problems.  He was afforded a VA examination of his feet and ankles in June 2010.  At that time, the VA examiner opined that the Veteran's ankle instability was at least as likely as not related to military service given his duties as a paratrooper.  The Veteran's personnel record indicates that the appellant attended airborne training at Fort Benning in June 1980.  In light of this, service connection for the left ankle disorder is granted. 
 
 
ORDER
 
Entitlement to service connection for a cervical spine disorder, a thoracic spine disorder, and a left arm disorder is denied.

Entitlement to service connection for a left ankle disorder is granted.
 

REMAND
 
As noted in the introduction, the Veteran, through his representative, has claimed that a 2005 rating decision was clearly and unmistakably erroneous in denying service connection for bipolar disorder.  This claim has not yet been adjudicated by the RO.  The claim concerning an allegation of clear and unmistakable error must be resolved prior to the Board addressing whether there is sufficient evidence to reopen the claim for service connection for bipolar disorder, or whether service connection for any other psychiatric disorder is warranted.  Therefore, these claims must be remanded pending initial adjudication of the CUE claim.
 
Accordingly, the case is REMANDED for the following action:
 
After adjudicating the Veteran's claim that the January 2005 rating decision was clearly and unmistakably erroneous in  denying service connection for bipolar disorder, readjudicate the Veteran's claims concerning psychiatric disorders.  If any decision remains adverse to the Veteran, he and his representative should be sent a supplemental statement of the case and given an opportunity to respond thereto.
 
The Veteran is hereby notified that the Board cannot exercise jurisdiction over any claim of clear and unmistakable error in a prior rating decision in the absence of a perfected appeal to a rating decision finding that there was not a clear and unmistakable error.

If indicated otherwise this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


